                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

MAHESWAR MIKKILINENI,                                :
                                                     :
               Plaintiff,                            :
                                                     :
               v.                                    :       C.A. No. 20-647 (UNA)
                                                     :
PAYPAL, INC., SHIJIL TS, CEO                         :
SPARKSUPPORT INFOTECH PVT                            :
LTD, GODADDY.COM, LLC,                               :
DIRECTOR CfA-CXC CENTER FOR                          :
ASTROPHYSICS/HARVARD-                                :
SMITHSONIAN,                                         :
                                                     :
               Defendants.                           :

                    UNITED STATES’ MOTION TO SUBSTITUTE PARTY

       The United States, by and through its attorneys David C. Weiss, United States Attorney for

the District of Delaware, and Derick D. Dailey, Assistant United States Attorney, hereby moves

this Court to substitute the United States of America in place of Defendant Director CfA-CXC

Center for Astrophysics/Harvard-Smithsonian (“Defendant”). In support of the motion, the United

States sets forth the following.

       1.      This is Plaintiff’s second suit against an employee of the Smithsonian. On May 17,

2019, Plaintiff initiated a cause of action in state court against the Director/Chandra X-ray Center

for Astrophysics/Harvard & Smithsonian, see Mikkilineni v. PayPal, Inc., et al., C.A. No. 19C-05-

1234-PRW (Del. Super. Ct.), D.I. 2, that was removed to this Court and dismissed as against the

United States for lack of subject matter jurisdiction. See Mikkilineni v. PayPal, Inc., C.A. No. 19-

1391-CFC-SRF, D.I. 35. After the case against the remaining defendants was remanded to state

court, Plaintiff filed this Amended Complaint on or about March 16, 2020, against Director CfA-
CXC Center for Astrophysics/Harvard-Smithsonian (“Defendant”), alleging similar conduct. See

Ex. A, attached hereto.

        2.      As set forth in Exhibit B, attached hereto, David C. Weiss, United States Attorney

for the District of Delaware, by and through the Civil Chief, has certified, under 42 U.S.C. § 233(c)

and 28 C.F.R. § 15.4, that Defendant was an employee of the Smithsonian Institution at all times

relevant to this lawsuit.

        3.      The Smithsonian Institution is a trust instrumentality of the United States. See 20

U.S. C. § 41 et seq. The Smithsonian “enjoys sovereign immunity from suit,” Misra v. Smithsonian

Astrophysical Observatory, 248 F.3d 37, 39 (1st Cir. 2001) (citations omitted), and is represented

in court by “government attorneys from the Department of Justice,” O’Rourke v. Smithsonian Inst.

Press, 399 F.3d 113, 119 (2d. Cir. 2005) (citation omitted). The Federal Tort Claims Act, which

provides a limited waiver of sovereign immunity for tort actions against the federal government,

applies to the Smithsonian. See Expeditions Unlimited Aquatic Enters. v. Smithsonian Inst., 566

F.2d 289, 296-97 (D.C. Cir. 1997); accord Johnson v. Smithsonian Inst., 189 F.3d 180, 189 (2d

Cir. 1999). For present purposes, “the Smithsonian is an ‘agency’ of the United States under §

1442(a)(1).” In re Subpoena In Collins, 524 F.3d 249, 251 (D.C. Cir. 2008).

        4.      Section 233(c) of Title 42 provides that:

                [u]pon a certification by the Attorney General [which authority is delegated
                to the United States Attorney under 28 C.F.R § 15.4] that the defendant was
                acting in the scope of his employment at the time of the incident out of
                which the suit arose, any such civil action or proceeding commenced in a
                State court shall be removed without bond at any time before trial by the
                Attorney General to the district court of the United States of the district and
                division embracing the place wherein it is pending and the proceeding
                deemed a tort action brought against the United States under the provision
                of title 28 and all references thereto.

42 U.S.C. § 233(c) (emphasis added).



                                                  2
       5.     Accordingly, the United States should be substituted in place of Defendant Director

CfA-CXC Center for Astrophysics/Harvard-Smithsonian. A proposed order is filed herewith.



                                            Respectfully submitted,

                                            DAVID C. WEISS
                                            United States Attorney

                                      By: /s/ Derick D. Dailey
                                            Derick D. Dailey
                                            Assistant United States Attorney
                                            1313 N. Market Street
                                            P.O. Box 2046
                                            Wilmington, DE 19899-2046
                                            (302) 225-9409

                                            Attorney for Defendant United States of America

Dated: May 15, 2020




                                               3
                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE

MAHESWAR MIKKILINENI,                              :
                                                   :
              Plaintiff,                           :
                                                   :
              v.                                   :       C.A. No. 20-647 (UNA)
                                                   :
PAYPAL, INC., SHIJIL TS, CEO                       :
SPARKSUPPORT INFOTECH PVT                          :
LTD, GODADDY.COM, LLC,                             :
DIRECTOR CfA-CXC CENTER FOR                        :
ASTROPHYSICS/HARVARD-                              :
SMITHSONIAN,                                       :
                                                   :
              Defendants.                          :

                                   [PROPOSED] ORDER

       AND NOW, this ____ day of _______________, 2020, upon consideration of the Motion

to Substitute Party filed by the United States, and upon certification of David C. Weiss, United

States Attorney for the District of Delaware, pursuant to his authority under 24 U.S.C. § 233(c)

and 28 C.F.R. § 15.4 that Defendant Director CfA-CXC Center for Astrophysics/Harvard-

Smithsonian deemed to be an employee of the Smithsonian Institution, it is ORDERED that the

Motion is GRANTED and the United States shall be substituted as Defendant in place of Director

CfA-CXC Center for Astrophysics/Harvard-Smithsonian.


                                                   ____________________________________
                                                   UNITED STATES DISTRICT JUDGE




                                               4
